Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered August 21, 2006, dismissing the complaint pursuant to an order which, in an action for personal injuries *182sustained in a slip and fall in the lobby of an office building, insofar as challenged, granted motions for summary judgment by defendants building owner and floor maintenance contractor, unanimously affirmed, without costs.
The action was properly dismissed in the absence of evidence that the reason for plaintiffs fall was “other than the ‘inherently slippery’ condition of the floor” (Kruimer v National Cleaning Contrs., 256 AD2d 1 [1998], citing Murphy v Conner, 84 NY2d 969 [1994]). It does not avail plaintiff that defendants may have had notice of the inherently slippery nature of this marble floor (cf. Kline v Abraham, 178 NY 377, 381 [1904] [if marble steps were slippery by reason of their smoothness or polish, that fact was as apparent to plaintiff as to defendants]). We have considered plaintiffs other arguments and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Nardelli, Williams and Gonzalez, JJ.